Citation Nr: 0522212	
Decision Date: 08/16/05    Archive Date: 08/25/05

DOCKET NO.  04-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for osteoarthritis of 
both hips.

2.  Entitlement to service connection for depression.

3.  Entitlement to service connection for a left hand 
disability.

4.  Entitlement to service connection for flat feet.

5.  Entitlement to service connection for a psychiatric 
disorder.

6.  Entitlement to an increased rating for the post-operative 
residuals of a left knee meniscectomy, currently evaluated as 
10 percent disabling.

7.  Entitlement to an initial rating higher than 20 percent 
for degenerative arthritis of the left knee.

8.  Entitlement to a total temporary evaluation under 38 
C.F.R. Section 4.29 for hospital treatment in excess of 21 
days following an April 24, 2002 bunionectomy.

9.  Entitlement to a total temporary evaluation under 38 
C.F.R. Section 4.30 following an April 24, 2002 bunionectomy.

10. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disability.

11. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
low back disability.

12. Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Barbara Scott Girard, Attorney 
at Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to July 
1972.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Wichita, 
Kansas, which denied the benefits sought on appeal.  

The issues of entitlement to service connection for 
osteoarthritis of both hips, depression, a left hand 
disability, flat feet, and for a psychiatric disorder, as 
well as the issues of whether new and material evidence has 
been submitted to reopen the claims of entitlement to service 
connection for a right knee disability, a low back 
disability, and for bilateral hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's left knee disability is characterized by 
evidence indicating slight instability and extension limited 
to 15 degrees with additional limitation of function during 
flare-ups due to pain.  There is x-ray evidence of 
degenerative osteoarthritis of the left knee.

3.  The veteran's hospitalization in a VA medical facility 
for an April 24, 2002 bunionectomy did not include treatment 
of a service-connected disability.

4.  The veteran's convalescence and use of a wheelchair 
following an April 24, 2002 bunionectomy was not for the 
treatment of a service-connected disability.


CONCLUSIONS OF LAW

1.  Criteria for a rating higher than 10 percent for the 
post-operative residuals of a left knee meniscectomy have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 
(2004).

2.  Criteria for a 30 percent rating for degenerative 
arthritis of the left knee have been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 
4.71a, Diagnostic Codes 5003, 5261 (2004).

3.  Criteria for a temporary total rating for a 21 day 
hospitalization following an April 24, 2002, bunionectomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.29 (2004).

4.  Criteria for a temporary total rating for convalescence 
following an April 24, 2002, bunionectomy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior to proceeding with an examination of the merits of the 
claims here on appeal, the Board must determine whether the 
veteran has been apprised of the law and regulations 
applicable to this matter, the evidence necessary to 
substantiate the claims, and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act of 2000 (the VCAA) and other applicable laws.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA must make reasonable efforts to obtain 
relevant governmental and private records that a claimant 
adequately identifies to VA and authorizes VA to obtain.  The 
VCAA also states that assistance provided by the Secretary 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary, as further defined by statute, to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A.  The United States 
Court of Appeals for Veterans Claims (Court) held in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) that VA must 
strictly comply with all relevant provisions of the VCAA.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C.A. 
Section 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision (i.e. that of the RO) on a claim for VA benefits.  
In Pelegrini, it was observed that VA must (1) inform a 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform a claimant 
of the information and evidence that VA will seek; (3) inform 
a claimant of the information and evidence that the claimant 
is expected to provide; and (4) request or tell a claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This "fourth element" of the notice 
requirements comes from the language of 38 C.F.R. Section 
3.159(b)(1).

In this case, VCAA notice was given in February 2002, which 
is prior to the initial AOJ decision of September 2002.  
Thus, it was sent to the veteran before the adverse decision 
by the RO, as required by Pelegrini, supra.

The veteran was informed of the requirements of the VCAA in a 
letter dated in February 2002 and was supplied with the 
complete text of 38 C.F.R. Section 3.159 in the January 2004 
Statement of the Case.  The veteran was also advised in the 
rating decision on appeal and in the Statement of the Case as 
to the specific reasons why his particular claims were being 
denied and of the evidence that was lacking with respect to 
each claim.  As such, VA has complied with the purpose of the 
notice requirements of the VCAA.  See 38 C.F.R. § 3.159(b)(1) 
(providing in substance that after advisement to the claimant 
under the VCAA of any information which was not previously 
provided, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the claimant's 
application); PVA v. Secretary of Veterans Affairs, 345 F. 3d 
1334 (Fed. Cir. 2003). 

Thus, under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  
The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice 
letters; however, what the VCAA seeks to achieve is to give a 
claimant notice of the elements outlined above.  Once that 
has been done - notwithstanding whether it has been done by 
way of a single notice letter or via more than one 
communication - the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
content requirements of a VCAA notice has been met, any error 
in not providing a single notice to the veteran covering all 
content requirements is harmless.  See, e.g., 38 C.F.R. § 
20.1102; Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

The Board also finds, after reviewing the record, that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence, affording him a physical examination, 
and seeking a medical opinion as to the severity of his left 
knee disability.  Additional opinions are not needed in this 
case because there is sufficient medical evidence upon which 
to decide the claim.  It appears that all known and available 
records relevant to the issues here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  
Furthermore, the veteran was afforded the opportunity to 
testify before an RO hearing officer and/or the Board, but 
declined to do so.  

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  In the 
circumstances of this case, additional efforts to assist the 
veteran in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements of the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran).  Consequently, the Board finds that the record 
is ready for appellate review.

The veteran asserts that his left knee disability increased 
in severity since he was assigned the original ten percent 
rating for post-operative residuals in 1973.  Although a 
separate and additional 20 percent rating was assigned for 
limited motion associated with degenerative osteoarthritis in 
the left knee in the RO's September 2002 rating decision, the 
veteran continues to seek higher ratings for his left knee 
disability.  He also seeks entitlement to temporary, total 
ratings under both 38 C.F.R. Sections 4.29 and 4.30 for 
hospitalization during an April 24, 2002 left bunionectomy 
and the convalescent period thereafter, asserting that the 
surgery was a result of his service-connected left knee 
disability.  

However, the veteran has not submitted a medical opinion in 
support of his contention that a bunion on the left foot was 
proximately due to or the result of his left knee injury and 
resulting disability as would be required to show that a left 
bunion was a service-connected disability on a secondary 
basis under 38 C.F.R. Section 3.310.  In support of his 
claims, the veteran submitted treatment records dated from 
2000 to May 2005 and presented for a VA examination of his 
left lower extremity.

Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  
Consideration must also be given to a longitudinal picture of 
the veteran's disability to determine if the assignment of 
separate ratings for separate periods of time, a practice 
known as "staged" ratings, is warranted.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  

VA treatment records clearly show that the veteran has 
osteoarthritis of the left knee and has periodic complaints 
of pain with walking.  In April 2002, the veteran complained 
of moderate knee discomfort and mechanical left knee symptoms 
with clicking and popping in the knee.  X-rays showed medial 
compartment arthrosis of the knee, but the veteran complained 
of more lateral symptoms.  Because the pain pattern did not 
correlate with the radiographs, it was determined that 
arthroscopic surgery would later be performed in an effort to 
find the cause of the mechanical symptoms, possibly 
chondromalacia, meniscal degeneration or loose bodies.  
Treatment records, however, do not show that arthroscopic 
surgery was performed on the veteran's left knee subsequent 
to the April 2002 findings. 

The veteran underwent VA examination in June 2002 and 
complained of left knee pain with daily feelings of locking 
or catching with motion as well as instability, occasional 
stiffness and swelling, and a popping sensation in the knee.  
He stated that his pain was more severe with prolonged 
standing and that the knee pain was relieved with rest; that 
during flare-ups, pain caused difficulty standing and walking 
and he sometimes used a cane and/or a knee brace.  Upon 
examination, there was no significant valgus or varus 
deformity, no swelling, no significant edema or effusion, and 
no significant tenderness.  There was possible patellar 
instability with flexing, but the knee appeared stable with 
the Lachman's test and both the medial collateral ligament 
and the lateral collateral ligament were stable.  The knee 
exhibited mild crepitation and the veteran maintained flexion 
to 130 degrees, with pain from 110 degrees to 130 degrees; he 
could not extend his left knee beyond 15 degrees.  The 
examiner assessed mechanical popping and mild instability and 
opined that these two symptoms affected the veteran's daily 
activities and caused additional limitation of function 
during flare-ups.

In September 2003, the veteran was determined to have 
bilateral claudication of the lower extremities, left greater 
than right, with severe arteriosclerotic changes of the most 
distal part of the left lower extremity.  This diagnosis has 
continued and is not accompanied by any other complaints of 
left knee pain in the treatment records.  X-rays of the left 
knee performed in February 2005 revealed degenerative changes 
of all three compartments deemed to have progressed only 
slightly since x-rays were taken in March 2003; small 
effusion was also noted.

Social Security Administration records show that the veteran 
was awarded disability benefits due to L5-S1 disc herniation 
status-post two surgeries, low back pain with right-sided 
radiculopathy and loss of sensation, and coronary artery 
disease with myocardial infarction.  Additional treatment 
records show treatment for the lower back injury that was 
sustained while working in June 1998 as well as for the 
veteran's heart disease.  Treatment records also show 
extensive treatment for alcohol and drug abuse.

The veteran's left knee disability has been evaluated as 10 
percent disabling using criteria of 38 C.F.R. Section 4.71a, 
Diagnostic Code 5257, which allows for the assignment of 
ratings based on knee impairment with evidence of recurrent 
subluxation or lateral instability.  Specifically, a 10 
percent evaluation is assigned when impairment due to 
subluxation or instability is deemed to be slight, a 20 
percent evaluation is assigned when impairment is moderate, 
and a 30 percent evaluation is assigned when impairment is 
deemed to be severe due to recurrent subluxation or lateral 
instability.  It is noted that knee impairments may also be 
evaluated based on limitation of motion, dislocated or 
removed cartilage, nonunion and/or malunion of the tibia and 
fibula, or the presence of genu recurvatum. 

When rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under 38 C.F.R. 
Section 4.71a, Diagnostic Code 5003, when there is evidence 
of additional disability due to arthritis.  See General 
Counsel Precedent Opinion 23-97(July 1, 1997) (VAOPGCPREC 23-
97).  Diagnostic Code 5003 allows for the assignment of 
ratings on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  In 
the absence of limitation of motion, involvement of two or 
more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on x-
ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

A separate 20 percent rating is assigned under Diagnostic 
Code 5261, also found at 38 C.F.R. Section 4.71a, as the 
veteran's left knee extension is limited to 15 degrees.  
Under Diagnostic Code 5261, a 20 percent evaluation is 
assigned when there is evidence of extension limited to 15 
degrees, a 30 percent evaluation is assigned when extension 
is limited to 20 degrees, and a 40 percent evaluation is 
assigned when extension is limited to 30 degrees.  38 C.F.R. 
Section 4.71a, Diagnostic Code 5260 allows for the assignment 
of ratings based on limitation of flexion, but the medical 
evidence reveals that the veteran has well above a limitation 
to 45 degrees of flexion as is the threshold limitation 
required for assignment of a compensable rating for loss of 
flexion.

The provisions of 38 C.F.R. Sections 4.40 and 4.45 require 
the Board to consider a veteran's pain, swelling, weakness, 
and excess fatigability when determining the appropriate 
evaluation for a disability using the limitation of motion 
diagnostic codes.  See Johnson v. Brown, 9 Vet. App. 7, 10 
(1996).  The Court interpreted these regulations in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), and held that all complaints 
of pain, fatigability, etc., shall be considered when put 
forth by a veteran.  In accordance therewith, and in 
accordance with 38 C.F.R. Section 4.59, which requires 
consideration of painful motion with any form of arthritis, 
the veteran's reports of pain have been considered in 
conjunction with the Board's review of the limitation of 
motion diagnostic codes.

The medical evidence clearly shows that the veteran has 
complaints of instability in the left knee with findings of 
only possible patellar instability and no other instability 
or suggestion of recurrent subluxation.  A VA examiner 
described the veteran's instability as "mild" in June 2002.  
The evidence of record supports such description.  38 C.F.R. 
§§ 4.2, 4.6.

Accordingly, the Board finds that the 10 percent evaluation 
assigned under Diagnostic Code 5257 for slight instability is 
appropriate and a higher evaluation is not warranted as the 
medical evidence does not show the presence of moderate 
recurrent subluxation or lateral instability.  As such, a 
rating higher than 10 percent for the post-operative 
residuals of left knee meniscectomy is denied.

As for the rating based on limitation of motion, the Board 
finds that the objective medical evidence shows that the 
veteran has flexion to 130 degrees and extension limited to 
15 degrees.  Also, based on the specific findings of the VA 
examiner in June 2002 and the veteran's periodic complaints 
of pain with the need for a cane with flare-ups, the Board 
finds that the veteran experiences an additional limitation 
of function during flare-ups due to pain.  Thus, using the 
schedular criteria for rating based on limited motion, a 20 
percent evaluation is appropriate for assignment under 
Diagnostic Code 5261.  

Although further medical inquiry could be conducted, the 
weight of the evidence as to functional limitation during 
periodic flare-ups of the veteran's disorder is in 
approximate balance.  38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993) (Observing that under the 
"benefit-of-the-doubt" rule, where there exists "an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail upon 
the issue).  With consideration of increased limitation 
during flare-ups, the Board will grant the appeal under 
DeLuca, and award a 30 percent evaluation for loss of motion 
and painful motion notwithstanding the fact that the 
objective findings for a 30 percent rating have not been met 
under Diagnostic Code 5261 or any other diagnostic code.  

Accordingly, a higher rating of 30 percent is granted for 
degenerative arthritis of the left knee.  There is no 
evidence to suggest the need for staged ratings and, as such, 
none will be assigned.






Total, temporary ratings

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability has required 
hospital treatment in a VA or an approved hospital for a 
period in excess of twenty-one days.  See 38 C.F.R. § 4.29.  
Notwithstanding that hospital admission was for a disability 
not connected with service, if during such hospitalization, 
hospital treatment for a service-connected disability is 
instituted and continued for a period in excess of twenty-one 
days, the increase to a total rating will be granted from the 
first day of such treatment.  See 38 C.F.R. § 4.29(b).

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established by report at hospital discharge (regular 
discharge or release to non-bed care) or outpatient release 
that treatment of a service-connected disability resulted in 
(1) surgery necessitating at least one month 
of convalescence, (2) surgery with severe post-operative 
residuals such as incompletely healed surgical wounds or 
continued use of a wheelchair, or (3) immobilization by cast, 
without surgery, of one major joint or more.  See 38 C.F.R. 
§ 4.30.

The record shows that the veteran sought treatment for left 
foot pain in January 2002 and complained of having painful 
calluses and bunions.  He related a history of having bunions 
since childhood and stated that his pain had recently 
increased.  As such, he underwent bunionectomy on April 24, 
2002, and immediately thereafter began a period of 
convalescence with the use of a wheelchair and/or scooter as 
he experienced shoulder pain that limited his ability to use 
crutches.  However, nowhere in the medical records is it 
suggested that the veteran's left foot bunion was a result of 
his service-connected left knee disability nor that he 
required treatment for his left knee during his period of 
hospitalization in April 2002.

The veteran has asserted that his left foot surgery was a 
result of service-connected disability.  However, absent 
medical evidence to support that assertion, the veteran's 
statements are insufficient to establish a relationship 
between the foot disorder and a service-connected disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(Laypersons are not competent to offer medical opinions).  
Thus, the Board finds that the veteran's April 24, 2002 
surgery and hospitalization did not include treatment of a 
service-connected disability nor was his following period of 
convalescence and confinement to a wheelchair due to 
treatment of a service-connected disability.  As such, his 
claims of entitlement to total, temporary ratings under 
Chapters 29 and 30 are denied.

ORDER

A rating higher than 10 percent for the post-operative 
residuals of a left knee meniscectomy is denied.

A rating of 30 percent for left knee degenerative arthritis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

A total, temporary rating under 38 C.F.R. Section 4.29 for 
hospital treatment in excess of 21 days for an April 24, 2002 
bunionectomy is denied.

A total, temporary evaluation under 38 C.F.R. Section 4.30 
for a period of convalescence following an April 24, 2002 
bunionectomy is denied.


REMAND

In a January 2005 rating decision, the RO denied service 
connection for osteoarthritis of both hips, depression, a 
left hand disability, flat feet, and for a psychiatric 
disorder, and found that the veteran had not submitted new 
and material evidence to reopen the claims of entitlement to 
service connection for a right knee disability, a low back 
disability, and for bilateral hearing loss.  The veteran 
submitted a notice of disagreement in March 2005 with respect 
to each issue denied, but a Statement of the Case was not 
issued by the RO.  





As such, because the Board is required to review all issues 
raised by a veteran as per Manlincon v. West, 12 Vet. App. 
238 (1999), these issues must be remanded so that the RO may 
further consider them and cure the procedural defect of not 
issuing a Statement of the Case if the benefits sought cannot 
be granted.

Therefore, this matter is remanded for the following action:

The RO should consider the issues of 
entitlement to service connection for 
osteoarthritis of both hips, depression, 
a left hand disability, flat feet, and 
for a psychiatric disorder, and whether 
new and material evidence has been 
submitted to reopen the claims of 
entitlement to service connection for a 
right knee disability, a low back 
disability, and for bilateral hearing 
loss, and if the benefits sought cannot 
be granted, a Statement of the Case 
should be issued.  The veteran should be 
informed of the period of time within 
which he must file a substantive appeal 
to perfect his appeal to the Board 
concerning these issues.

The purpose of this REMAND is to cure a procedural defect.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 
5109B, 7112).



	                     
______________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


